Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s Election/Restriction response filed 12/15/2021.  

Election/Restrictions
Applicant’s election without traverse of  Invention I (claims 1-15) in the reply filed on 12/15/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 1,341,758).

Regarding claim 1, Parker discloses:
An airfoil for use with a vehicle, the airfoil comprising: first (3) and second (4) skins at least partially defining an exterior of the vehicle, the first skin including first and second pivots (7), the second skin including third and fourth pivots (8); a first arm (5 left) extending between the first and third pivots, the first arm rotatable about the first and third pivots; a second arm (5 middle) extending between the second and fourth pivots, the second arm rotatable about the second and fourth pivots; and a closeout (5 right and corresponding structure aft/right) including fifth and sixth pivots rotatably coupled to the first and second skins, respectively.

Regarding claim 2, Parker discloses:
The airfoil as defined in claim 1, further including: a first movement line (9) operatively coupled to the first pivot; and a second movement line (10) operatively coupled to the second pivot.

Regarding claim 4, Parker discloses:
The airfoil as defined in claim 1, further including a nose block (1, 19) operatively coupled to the first and second skins, the nose block to be rotatable about a spar (see figs 1 and 2).

Regarding claim 5, Parker discloses:
The airfoil as defined in claim 1, wherein the closeout includes a wedge that converges along a direction away from the fifth and sixth pivots (see fig 1).

Regarding claim 6, Parker discloses:
The airfoil as defined in claim 1, wherein the first skin defines an upper surface of the airfoil, and wherein the second skin defines a lower surface of the airfoil (see fig 1).

Regarding claim 7, Parker discloses:
The airfoil as defined in claim 1, wherein the first arm is at a first distance to the closeout and the second arm is at a second distance to the closeout greater than the first distance, and wherein the first arm has a first length shorter than a second length of the second arm (see fig 1).

Regarding claim 8, Parker discloses:
The airfoil as defined in claim 1, wherein the fifth and sixth pivots are rotationally coupled to distal ends of the first and second skins, respectively (see fig 1).

Regarding claim 9, the claim contains substantially the same limitations as claim 1 and is therefore rejected under the same rationale.  

Regarding claim 10, Parker discloses:
The method as defined in claim 9, further including operatively coupling an actuator to at least one of the first or second arms (spring 18).

Regarding claim 11, Parker discloses:
The method as defined in claim 10, further including operatively coupling at least one movement line between the actuator and the at least one of the first or second arms (9, 10).

Regarding claim 12, Parker discloses:
The method as defined in claim 11, wherein the at least one movement line is placed to be guided by corners of at least one of the first or second arms (see fig 3 – lines 9 and 10 are guided by corners of first and second arms).

Regarding claim 14, see the rejection of claim 7.

Regarding claim 15, see the rejection of claim 8.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philippe (FR 2445267).

Regarding claim 9, Philippe discloses:
A method of producing an adaptive airfoil for use with a vehicle, the method comprising: placing a first arm between a first pivot of a first skin and a second pivot of a second skin, the first arm rotatable about the first and second pivots, the first and second skins to at least partially define an exterior of the vehicle; placing a second arm between a third pivot of the first skin and a fourth pivot of the second skin, the second arm rotatable about the third and fourth pivots; and- 32 -PATENT Attorney Docket No.: 19-3270-US-NProtatably coupling a closeout to the first and second skins at fifth and sixth pivots, respectively, of the closeout, wherein the closeout is rotatable about the fifth and sixth pivots (see fig 2).

Regarding claim 10, Philippe discloses:
The method as defined in claim 9, further including operatively coupling an actuator (camshaft D) to at least one of the first or second arms.

Regarding claim 13, Philippe discloses:
The method as defined in claim 10, further including operatively coupling at least one movement line between the actuator and the closeout (see fig 2).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644